                                ANTHONY        L.   RICCO
                                ATTORNEY AT LAW
                               20 VESEY STREET• SUITE 400
                               NEW YORK, NEW YORK 10007

                                  TEL   (212) 791-3919
                                  FAX   (212) 791-3940
                                   tonyrlcco@aol . com
Steven   Z .   Legan
Of Counsel




January 28, 2020

Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


       Re: United States v. Donville Inniss, Docket No. 18-Cr.-134 (KAM)


Dear Judge Matsumoto:

       Defense counsel respectfully requests a three week extension of time to file a Rule

29 motion on behalf of the defendant, Danville Inniss, by Thursday, February 20, 2020.

       Presently, the defense's Rule 29 motion is due on Thursday, January 30, 2020,

however, since the verdict in this case, I was required to devote my attention to a most

urgent matter in a death-authorized case in the Southern District of New York, in which I

serve as learned counsel.   Moreover, I am presently preparing for trial in the matter of

United States v. Carlos Richard Martinez, Docket No. 17-cr-281 (ERK), which was most

recently scheduled for jury selection to take place on Monday, February 10, 2020.

      Defense counsel has discussed this application with the government, which has no

objection; however, due to the present schedules and obligations of the government

prosecutors in this case, the government requests a period of three weeks to file its
response, which would be Thursday, March 12, 2020.        Finally, defense counsel requests

one additional week to file an optional reply, if necessary, which would be Thursday,

March 19, 2020.


                                          Respectfully,


                                          A~£.~
                                          Anthony L. Ricco



cc: A.U.S.A. Sylvia Shweder (By E.C.F.)
cc: A.U.S.A. David Gopstein (By E.C.F.)
cc: Gerald M. Moody, Jr. (By E.C.F.)
   United States Department of Justice
   Trial Attorney




                                            2
